  Exhibit 10.1


 
IRREVOCABLE PROXY
 
 
 
FOR AND IN CONSIDERATION OF being deemed an "Exempt Person" in accordance with
the process set forth in Section 28 and the definition of "Exempt Person" set
forth in Section 1.7 of the Rights Agreement, dated as of May 12, 2017, entered
into between Solitron Devices, Inc. (the "Company") and Continental Stock
Transfer & Trust Company, the undersigned hereby agrees as follows:
 
1.           Grant of Proxy. The undersigned hereby appoints Tim Eriksen as its
true and lawful attorney and proxy, for and in the undersigned's name, place and
stead to vote any and all shares of the Company now or hereafter owned by the
undersigned, with all the powers which the undersigned would be entitled to
exercise, on the election of directors presented for a vote of the stockholders
of the Company, in favor of the director nominees recommended by the Board of
Directors of Solitron for the next two annual meetings of the stockholders of
the Company, or at any adjournments thereof, or by written consent without such
meetings. This proxy is irrevocable, is coupled with an interest and shall
survive any transfer of the Shares.
 
2.           Term and Termination. This Agreement shall remain in full force and
effect until such time as the second annual meeting of stockholders of the
Company from the date hereof concludes and the final voting results from such
meeting have been determined and accepted by the Company.
 
Upon the occurrence of the foregoing event, this Agreement shall terminate, the
proxy granted pursuant to Section 1 shall be terminated and shall thereafter be
null and void, and the Shares shall be released from the terms of this
Agreement.
 
IN WITNESS WHEREOF, the undersigned, intending to be legally bound, has executed
this Irrevocable Proxy as of the 12th day of October, 2018.
 
 
 
OLESEN VALUE FUND L.P.
 
By:  /s/ Christian Olesen

Name: Christian Olesen
            Olesen Capital Management LLC
            Olesen Value Fund L.P.
Title:   Managing Member
 
 
 

 


